Bartol, C. J.,
delivered the opinion of the Court.
The petition of the appellees alleges that certain property owned by them has been assessed for taxation under the Act of 1876, ch. 260, which it is alleged is exempted by law from valuation and assessment, and from State and municipal taxation.
The property consists of a lot of ground on the north side of Lombard street, between Greene and Paca streets, with the buildings thereon and furniture therein; assessed at the aggregate value of $44,700; and secondly, of a lot of ground, with the buildings thereon and furniture therein, situated on the southwest corner of Lombard and Greene streets, valued in the aggregate at $73,700.
The petition alleges that the whole of said last named property, designated as the uMaryland Infirmary,” is used for the purposes of a hospital, where the indigent sick and afflicted are received and treated. That the buildings and improvements were erected in part with money appropriated by the General Assembly, by the Act of 1874, ch. 324, wherein said appropriation is expressly declared to be “for the use of the Faculty of Physic of the University of Maryland, to be by it applied in aid of the erection *463of a hospital upon ground belonging 'to the University of Maryland,” and that all of. said infirmary property is expressly exempted from taxation hy the second section of the Act of 1876.
With respect to the property on the north side of Lombard street before mentioned, the same is claimed to he exempted from taxation hy the Act of 1812, ch. 159, incorporating the petitioners.
The facts stated in the petition are supported hy the affidavit of S. T. Wallis, Esquire, Provost of the University of Maryland.
The answer of the appellant avers that the petitioners were the owners of the property, and that the same and every part thereof was, when the valuation was made, subject to valuation and assessment for the purposes of taxation.
In disposing of the case, the facts stated in the petition must he considered as proved, the same being verified by the oath of a competent witness.
With respect to the lot and improvements on the southwest corner of Lombard and Greene streets, and the furniture and equipments thereof, these appear to he clearly within the exemption contained in the second section of the Act of 1876, in favor of “ hospitals or asylums, so far as used for the benefit of the indigent and afflicted, including the ground they actually cover, and the equipments.” Such we understand to he the character of this property, and the purposes for which it is used. We therefore affirm the order of the City Court directing the same to be stricken from the assessment list.
As to the property situated on the north side of Lombard street, viz., the lot of ground with the buildings thereon, occupied as the School of Medicine of the University of Maryland, the exemption is claimed under the charter of the appellees, being the Act of 1812, ch. 159.
The 18i/i section provides “ that the beneficial exception in favor of all property, real and personal, owned by col*464leges, contained in the first section of the Act of the General Assembly, passed at November session, 1803, ch. 92, entitled ‘An Act for the valuation of real and personal property within this State,’ or which may be contained in any future Act, be and the same is hereby extended to all the property, real and personal, belonging to or hereafter to be owned by the said University.”
By the first section of the Act of 1803, to which reference is made in the 18th section of the Act of 1812, above quoted, “property belonging to any college” was excepted from the operation of the Act, and exempted from valuation and assessment.
The same exception in favor of college property was re-enacted by the General Assessment law of 1812, ch. 191, sec. 1. It is not contained in the Act of 1816, under which the assessment in this case was made.
The question then turns upon the construction of the 18th section of the Act of 1812. Did this operate to confer on the appellees an irrevocable right and immunity, whereby all the property then held by the corporation, or thereafter acquired, should be forever exempt from taxation for State or municipal purposes.
In our judgment such was not the intent of the Legislature, and the language employed does not support such a construction. By the general assessment law then in force, (1803, ch. 92,) the property owned by colleges was exempted from assessment.
The privilege and immunity thereby given to colleges was a mere gratuity, subject to the legislative will, and might at any time be altered or revoked by the General Assembly. Now the 18th section of the Act of 1812 extended the same immunity to the appellees. The effect of this section was to place the University with respect to its property in the same position held by colleges within the State. The section provides in effect that the appellees should have the same immunity as was granted to col*465leges by the Act of 1803, or which might be granted by any subsequent Act to colleges within the State.
So long, therefore, as the property held by colleges is by law exempted from taxation, the benefit of that exemption is extended to the appellees by the 18í7¿ section of their charter.
It has been established by numerous decisions of this Court, of the Supreme Court of the United States, as well as hy the whole current of authority in this country, that the power of taxation will never be held to he relinquished by the State, unless the intention to relinquish it is declared in clear and unambiguous terms.'
This cardinal rule of construction, the appellees contend is not applicable to the present case, because the 20th section of the Act of 1812 provides that the provisions of the charter shall be construed most favorably for the benefit and behalf of the Regents and their successors, so as most effectually to answer the ends of the Act of incorporation, toward the general advancement and promotion of the professions, sciences and arts.
Construing the 18th section in the most liberal and beneficial manner in favor of the appellees, we are unable to give to it the construction contended for in the appellees’ argument, as granting to the. corporation an absolute exemption and immunity from taxation, beyond the power of repeal or revocation by the Legislature.
And as hy the Act of 1876 all exemptions from taxation which had before been granted, were repealed and revoked, so far as the G-eneral Assembly had the constitutional power to revoke the same, and as there is no exception in the Act in favor of the appellees, or in favor of colleges in the State, we are constrained to decide that the property owned by the appellees on the north side of Lombard street was liable to valuation and assessment under that Act, and consequently that the order of the City Court, directing *466the same to be stricken from the assessment list, was erroneous.
(Decided 28th February, 1879.)
This opinion has reference only to the assessment made tinder the Act of 1876. The provisions of that Act have been materially changed, and the privilege of exemption from taxation has been greatly extended by the Act of 1878, ch. 413. But it has been determined in several cases at the present term, that the Act of 1878 is not retrospective in its operation, and it in no manner affects the decision of the present appeal.
The order of the City Court, so far as it relates to the property assessed to the appellees on the southwest corner of Lombard and Greene streets, will be affirmed; but in so far as it relates to the property mentioned in the petition situated on the north side of Lombard street, the said order will be reversed and the record remanded.

Affirmed in part, and reversed in part, and record remanded.